DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 April 2022 has been entered.
 
Response to Amendment
The amendment filed 14 April 2022, amending claim 1 has been entered.  Claims 1, 3-4, 7-9, 13-16, 20-28, 33-36, 38-42, 44-45, 47-48, 52-53, 59-67, 72-93, and 96-99 remain pending in this application. Claims 38-42, 44-45, 47-48, 52-53, 59-67, 72-93, and 96-99 are withdrawn.  Claims 1, 3-4, 7-9, 13-16, 20-28, and 33-36 are rejected.  
Response to Arguments
Applicant’s arguments with respect to claim 1, 3-4, 7-9, 13-16, 20-28, and 33-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments filed 14 April 2022, with respect to the rejection(s) of claims 1, 3-4, 7-9, 13-16, 20-28, and 33-36 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive. Applicant’s amendment and argument that Allen does not teach the first layer and plurality of features formed from a polymeric film is convincing. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Allen and Kagan.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 7-9, 13-16, 20, 22-25, 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (2015/0141941 A1), in view of Kagan (US 2010/0160877 A1) and W.S. Hampshire (Teflon Fact Sheet) as an evidentiary reference.
Regarding claim 1, Allen discloses an apparatus for managing fluid in a system for treating a tissue site (fluid connector 500; para [0154]; Fig. 5C) the apparatus comprising: 
a first layer (top layer 510; para [0154]; Fig. 5C) made of a non-porous polymeric film ([0048], [0157], liquid impermeable material are not porous )having an outer surface, an inner surface, and a plurality of features (para [0048]-[0057] teaches the plurality of features of the spacer layer including pores, holes or channels); 
a second layer including a polymeric film (bottom layer 540, para [0154], Fig 5C; para [0157] teaches the first layer is a polymeric film) having an outer, tissue-facing surface and an inner surface, the second layer (bottom layer 540, para [0154], Fig 5C)  coupled to the first layer (top layer 510; para [0154]; Fig. 5C; para [0055] teaches the first and second layered are coupled by ribs, or walls or para [0156] teaches they are sealed together by heat welding) and covering the plurality of features (pores or channels of the spacer layer, or polymeric film of the first layer) to form an enclosed space between the inner surface of the first layer (top layer 510; para [0154]; Fig. 5C) and the inner surface of the second layer (bottom layer 540, para [0154], Fig 5C)  and a plurality of flow channels within the enclosed space (flow channels are created by the pores or channels of the polymeric film of the first layer, or the spacer layer), the second layer having an aperture (orifice 541; para [0155]; Fig. 5C) open to the enclosed space and adapted to fluidly couple the enclosed space to the tissue site (bottom layer 540, para [0154], Fig 5C attaches to tissue site); 
a first wall (Para [0055] teaches ribs, or walls, that attach the top and bottom layers; alternatively para [0156] teaches the top and bottom layers are sealed together by heat welding creating side walls) coupled between the inner surface of the first layer (top layer 510; para [0154]; Fig. 5C) and the inner surface of the second layer (bottom layer 540, para [0154], Fig 5C) to form a first fluid pathway and a second fluid pathway (para [0031] teaches a first fluid pathway and a second fluid pathway) within the enclosed space in fluid communication through the aperture (Para [0055] teaches ribs, or walls, that attach the top and bottom layers; para [0155] teaches forming a fluid pathway by transmitting negative pressure through the dressing and into a wound site through the orifice 541); and 
a port (connector 550, Fig. 5C, para [0163] teaches the conduit is attached to the spacer layer within the enclosed space on one side and to a source of negative pressure on the other side) fluidly coupled to the first fluid pathway and the second fluid pathway (para [0031] describes two fluid pathways and Fig. 5C illustrates the bridge (enclosed space) in fluid communication from connector 550 to the orifice 541 placed over the wound). 
Allen does not teach the first layer and the plurality of features formed from a polymeric film.
However, in a similar art, Kagan teaches apparatuses for applying reduced pressure to a tissue site (Abstract).  Specifically, Kagan teaches a polymeric film (membrane, 170, 570 or 270, as examples, paragraphs [0062] and [0034], Figs. 5 and 6).  Para. [0041] teaches the membranes are made from any material including polymers) having an outer surface, an inner surface, and a plurality of features (protrusions 575 having a closed end; para. [0062]; Figs 5 and 6) extending from the inner surface (tissue-facing surface 572; para. [0062]; Figs. 5 and 6).  The plurality of features are formed within the polymeric film (figure 5 and 6). Para [0028] teaches the membrane 170 is sufficient to resist collapse when exposed to reduced pressure, yet still maintain relative flexibility for certain applications teaching it is a good choice for use in negative pressure wound therapy (NPWT) applications.
  Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the top layer of Allen such that the plurality of features is a plurality of blisters having a closed end as taught by Kagan to resist collapse when exposed to reduced pressure, yet maintain flexibility.
Regarding claim 3, dependent from claim 1 (as modified above), Allen is silent regarding the claim limitation wherein the plurality of features (protrusions 575; para. [0062]; Figs 5 and 6) is a plurality of blisters having a closed end. 
However, in a similar art, Kagan teaches apparatuses for applying reduced pressure to a tissue site (Abstract).  Specifically, Kagan teaches a polymeric film (membrane, 170, 570 or 270, as examples, paragraphs [0062] and [0034], Figs. 5 and 6).  Para. [0041] teaches the membranes are made from any material, including any polymer) having an outer surface, an inner surface, and a plurality of features (protrusions 575 having a closed end; para. [0062]; Figs 5 and 6) extending from the inner surface (tissue-facing surface 572; para. [0062]; Figs. 5 and 6).  Para [0028] teaches the membrane 170 is sufficient to resist collapse when exposed to reduced pressure, yet still maintain relative flexibility for certain applications teaching it is a good choice for use in negative pressure wound therapy (NPWT) applications.
  Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Allen such that the plurality of features is a plurality of blisters having a closed end as taught by Kagan to resist collapse when exposed to reduced pressure, yet maintain flexibility.
Regarding claim 4, dependent from claim 3 (as modified above), Allen is silent regarding the claim limitation wherein the plurality of blisters extend into the enclosed space (between the first layer, top layer 510, and the second layer, bottom layer 540).
However, as described above substituting or modifying the polymeric film of Allen for the membrane of Kagan (membrane, 170, 570. or 270, as examples; paragraphs [0062] and [0034]; Figs. 5 and 6) would result in the plurality of blisters (protrusions 575; para. [0062]; Figs 5 and 6) extending into the enclosed space (between the first layer, top layer 510, and the second layer, bottom layer 540).    
Page 2 of 14Application No.: 16/168,426Docket No.: P001563US03SEC Reply to Restriction mailed March 4, 2021Regarding claim 7, dependent from claim 3 (as modified above), Allen and Kagan are silent, regarding the claim limitation wherein the blisters have a circular base having an average diameter between about 1 mm and about 10 mm.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Allen and Kagan to have an average diameter between about 1 mm and about 10 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Allen and Kagan would not operate differently with the blisters having the claimed circular base having an average diameter between about 1mm and about 10 mm and it would function appropriately having the claimed diameter.  Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be within the claimed ranges (specification, para [00109]).
Regarding claim 8, dependent from claim 3 (as modified above), Kagan and Allen are silent, regarding the claim limitation wherein the blisters have an average height between about 2 mm and about 5 mm.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Allen and Kagan to have blisters with an average height between 2 mm and about 5 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Allen and Kagan would not operate differently with the blisters having the claimed height and it would function appropriately having the claimed height.  Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be within the claimed ranges (specification, para [00106]).
Regarding claim 9, dependent from claim 3 (as modified above), Allen, and Kagan are silent regarding the claim limitation wherein the blisters have an average pitch between about 1 mm and about 10 mm between adjacent closed cells.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Allen and Kagan to have an average pitch between about 1 mm and about 10 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Allen and Kagan would not operate differently with the blisters having the claimed pitch and it would function appropriately having the claimed pitch.  Further, applicant places no criticality on the range claimed, indicating simply that the pitch “may” be within the claimed ranges (specification, para [00109]).
Regarding claim 13, dependent from claim 3 (as modified above), Allen and Kagan are silent regarding the claim limitation the claim limitation wherein the polymeric film is polyurethane having a yield strength greater than about 10 MPa.  Paragraph 0041 of Kagan teaches the polymeric film is polyurethane but does not teach a polyurethane film having a yield strength greater than about 10 MPa.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Allen and Kagan to have a polymeric film having a yield strength great than about 10 MPa since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Allen and Kagan would not operate differently with the polymeric film having the claimed yield strength and it would function appropriately having the claimed yield strength.  Further, applicant places no criticality on the range claimed, indicating simply that the yield strength “may” be within the claimed ranges (specification, para [0098]-[0099]).
Regarding claim 14, dependent from claim 3 (as modified above), Allen is silent regarding the claim limitation wherein the polymeric film is polyurethane having an average thickness of about 500 µm and wherein the blisters have a draw ratio ranging from about 4:1 to about 10:1.  Kagan discloses the claim limitation wherein the polymeric film is polyurethane in para [0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Allen and Kagan to have a polymeric film having an average thickness of about 500 µm and wherein the blisters have a draw ratio ranging from about 4:1 to about 10:1 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Allen and Kagan would not operate differently with the polymeric film having the claimed thickness and draw ratio and it would function appropriately having the claimed thickness and draw ratio.  Further, applicant places no criticality on the range claimed, indicating simply that the thickness and draw ratio “may” be within the claimed ranges (specification, para [00104] and [00106]).
Regarding claim 15, dependent from claim 3, Allen is silent, regarding the claim limitation wherein the polymeric film is polyurethane having an average thickness of about 400 µm and wherein the blisters have a draw ratio ranging from about 5:1 to about 13:1. Kagan does disclose the claim limitation wherein the polymeric film is polyurethane in para [0041]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Allen and Kagan to have a polymeric film having an average thickness of about 400 µm and wherein the blisters have a draw ratio ranging from about 5:1 to about 13:1 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Allen and Kagan would not operate differently with the polymeric film having the claimed thickness and draw ratio and it would function appropriately having the claimed thickness and draw ratio.  Further, applicant places no criticality on the range claimed, indicating simply that the thickness and draw ratio “may” be within the claimed ranges (specification, para [00104] and [00106]).
Regarding 16, dependent from claim 3, Allen and Kagan are silent regarding the claim limitation wherein the polymeric film is polyurethane having an average thickness of about 600 µm and wherein the blisters have a draw ratio ranging from about 3:1 to about 9:1. Kagan does disclose the claim limitation wherein the polymeric film is polyurethane in para [0041]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Allen and Kagan to have a polymeric film having an average thickness of about 600 µm and wherein the blisters have a draw ratio ranging from about 3:1 to about 9:1 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Allen and Kagan would not operate differently with the polymeric film having the claimed thickness and draw ratio and it would function appropriately having the claimed thickness and draw ratio.  Further, applicant places no criticality on the range claimed, indicating simply that the thickness and draw ratio “may” be within the claimed ranges (specification, para [00104] and [00106]).
Regarding claim 20, dependent from claim 1, Allen discloses the claim limitation wherein the first layer and the second layer are transparent (para. [0157]).  
Regarding claim 22, dependent from claim 1, Allen is silent regarding the claim limitation wherein the second layer (bottom layer 540, para [0154], Fig 5C) includes a plurality of features extending into the enclosed space (between the top layer 510 and the bottom layer 540).  
However, in a similar art, Kagan teaches apparatuses for applying reduced pressure to a tissue site (Abstract).  Specifically Kagan teaches a polymeric film (membrane, 170, 570 or 270, as examples, paragraphs [0062] and [0034], Figs. 5 and 6).  Para. [0041] teaches the membranes are made from any material, including any polymer) having an outer surface, an inner surface, and a plurality of features (protrusions 575 having a closed end; para. [0062]; Figs 5 and 6) extending from the inner surface (tissue-facing surface 572; para. [0062]; Figs. 5 and 6).  Para [0028] teaches the membrane 170 is sufficient to resist collapse when exposed to reduced pressure, yet still maintain relative flexibility for use in negative pressure wound therapy (NPWT) applications.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Allen such that the second layer includes a plurality of features extending into the enclosed space as taught by Kagan to resist collapse when exposed to reduced pressure, yet maintain relative flexibility for use in negative pressure wound therapy (NPWT) applications.
Regarding claim 23, dependent from claim 1, Allen teaches the claim limitation wherein the port (connector 550, Fig. 5C, para [0163]) comprises a first port (connection to spacer layer; alternatively the conduit, connector 550, may include holes at its end with each hole being a port as described in para [0168] and illustrated in Fig. 5C and Fig. 8A-8B depicting 3 holes, 3 ports) coupled to the first fluid pathway and adapted to be fluidly coupled to a source of negative pressure (para [0149]-[0150] teach a port coupled to a fluid pathway that is fluidly coupled to a source of negative pressure; Fig 4A-4D and Fig. 5C). 
Regarding claim 24, dependent from claim 23, Allen is silent regarding the claim limitations wherein the port (connector 550, Fig. 5C, para [0163]) further comprises a second port (connector 550, may include holes at its end and each hole being a port as described in para [0168] and illustrated in Fig. 5C and Fig. 8A-8B depicting 3 holes, 3 ports)  coupled to the second fluid pathway (para [0031] teaches a first fluid pathway and a second fluid pathway) and adapted to be fluidly coupled to a source of negative pressure (para [0154] teaches the connector/conduit 550 is connected to a source of negative pressure).
Kagan teaches the fluid pathway of membrane 570 is adapted to be fluidly coupled to a pressure sensor. Para. [0006] states “The system further includes a delivery tube coupled to the membrane.  The delivery tube is operable to deliver the reduced pressure to the tissue-facing surface of the membrane.” Fig. 2 illustrates the groove 284 where the delivery tube may be inserted into the membrane.  Para. [0031], last sentence, states “The sensor may communicate with a processing unit that monitors and controls the reduced pressure that is delivered by the reduced pressure source 110.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Allen and Kagan to include a second port coupled to the second fluid pathway and adapted to be fluidly coupled to a pressure sensor as taught Kagan for the purpose of regulating pressure to enhance healing.  
Regarding claim 25, dependent from claim 23, Kagan further teaches the claim limitation wherein the port (connector 550, Fig. 5C, para [0163]) further comprises a second port (connector 550, may include holes at its end and each hole being a port as described in para [0168] and illustrated in Fig. 5C and Fig. 8A-8B depicting 3 holes, 3 ports) coupled to the second fluid pathway (para [0031] teaches a first fluid pathway and a second fluid pathway) and adapted to be fluidly coupled to a source of fluids (wound exudate).  Para. [0031], last sentence, states “The sensor may communicate with a processing unit that monitors and controls the reduced pressure that is delivered by the reduced pressure source 110.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Allen and Kagan to include a second port coupled to the second fluid pathway and adapted to be fluidly coupled to a pressure sensor as taught Kagan for the purpose of regulating pressure to enhance healing.  
Regarding claim 33, dependent from claim 1, Allen discloses the claim limitation wherein the first layer (top layer 510; para [0154]; Fig. 5C)  and the second layer (bottom layer 540, para [0154], Fig 5C; para [0157] are elongated shapes having the aperture (orifice 541; para [0155]) teaches the orifice 541) formed at a distal end of the apparatus (para [0154] teaches the orifice is located in the distal end; Fig. 5C) and the port (conduit 550; para. [0154]; Fig. 5C and slot or channel 522; para. [0160]; Fig. 5C) formed at a proximal end of the apparatus.  
Regarding claim 34, dependent from claim 33, Allen teaches the limitation wherein the first layer and the second layer comprise a bridge portion between the distal end and the proximal end wherein the distal end is wider than the bridge portion (the bridge is wider in the distal end as illustrated in Figs 5A-5C, as examples; further described in para [0154]). 
Regarding claim 35, dependent from claim 1, Allen is silent wherein there is no foam in the enclosed space.
However, in a similar art, Kagan teaches apparatuses for applying reduced pressure to a tissue site (Abstract).  Specifically, Kagan teaches a polymeric film (membrane, 170, 570 or 270, as examples, paragraphs [0062] and [0034], Figs. 5 and 6).  Para. [0041] teaches the membranes are made from any material, including any polymer) having an outer surface, an inner surface, and a plurality of features (protrusions 575 having a closed end; para. [0062]; Figs 5 and 6) extending from the inner surface (tissue-facing surface 572; para. [0062]; Figs. 5 and 6).  Para [0028] teaches the membrane 170 is sufficient to resist collapse when exposed to reduced pressure, yet still maintain relative flexibility for certain applications teaching it is a good choice for use in negative pressure wound therapy (NPWT) applications. Para [0042] states “Membrane 270 may be porous or non-porous.  Non-limiting examples of porous membranes include foams and woven or non-woven fabrics (including mats and felts).”  Consequently, membrane 270 made of non-woven fabric that does not include foam, when used as polymeric films to modify the Allen apparatus, results in the enclosed space having no foam. 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Allen such that the polymeric film of the first layer is the membrane of Kagan that is not foam and is present within the enclosed space for the purpose of resisting collapse when exposed to reduced pressure, yet maintain flexibility for NPWT applications as taught by Kagan. 
Regarding claim 36, dependent from claim 1, Allen is silent regarding the claim limitation wherein there is no absorbent in the enclosed space.
However, in a similar art, Kagan teaches apparatuses for applying reduced pressure to a tissue site (Abstract).  Specifically, Kagan teaches a polymeric film (membrane, 170, 570 or 270, as examples, paragraphs [0062] and [0034], Figs. 5 and 6).  Para. [0041] teaches the membranes are made from any material, including any polymer) having an outer surface, an inner surface, and a plurality of features (protrusions 575 having a closed end; para. [0062]; Figs 5 and 6) extending from the inner surface (tissue-facing surface 572; para. [0062]; Figs. 5 and 6).  Para [0028] teaches the membrane 170 is sufficient to resist collapse when exposed to reduced pressure, yet still maintain relative flexibility for certain applications teaching it is a good choice for use in negative pressure wound therapy (NPWT) applications. Para [0041] teaches membrane 270 may be made of Teflon, a non-absorbent material.   W.S. Hampshire teaches the intrinsic nature of Teflon is that it is not water absorbent as illustrated by ASTM or UL test D570.   Consequently, membrane 270 made of Teflon is not absorbent and when used as polymeric films to modify the Allen apparatus results in the enclosed space having no absorbent.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Allen such that the polymeric film of the first layer is the membrane of Kagan that is not absorbent and is present within the enclosed space for the purpose of resisting collapse when exposed to reduced pressure, yet maintain flexibility for NPWT applications as taught by Kagan. 
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Allen (2015/0141941 A1) in view of Kagan (US 2010/0160877 A1), further in view of Hartwell (US 2017/0143552).
Regarding claim 21, dependent from claim 1, Allen and Kagan are silent, regarding the claim limitation wherein the first layer and the second layer are translucent.  However, para [0157] of Allen teaches the top and the bottom layer may be transparent, a relative term including mostly transparent or translucent.  
However, Hartwell teaches negative pressure treatment systems including cover layers that are transparent or translucent.  Para. [0067] states “Due to the transparency or translucency of the cover layer 345 and tissue contact layer 350, the viewing portals 330 can permit viewing of tissue beneath the wound dressing through the wound cover when the wound dressing is applied to a patient, for example for assessment of characteristics of and changes in tissue underlying the dressing 300. In some embodiments, the pattern of the viewing portals 330 can aid a clinician in assessing the progress of healing of a wound underlying the dressing 300 by identifying locations at which new healthy skin has formed. In other embodiments, the pattern of the viewing portals 330 can aid a clinician in assessing the formation and area of a wound forming under the dressing 300, such as a diabetic ulcer or a pressure ulcer.” 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus of Allen and Kagan such that the first and the second layer are translucent for the purpose of viewing the tissue as described by Hartwell.
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (2015/0141941 A1), in view of Kagan and further in view of Todd (5,437,651).
Regarding claim 26, dependent from claim 1, Allen and Kagan are silent regarding the claim limitation further comprising a second wall between the inner surface of the first layer (top layer 510, para [0154], Fig. 5C) and the inner surface of the second layer (bottom layer 540, para [0154], Fig 5C) to form a third fluid pathway within the enclosed space (between the top layer 510 and the bottom layer 540) in fluid communication with the aperture (orifice 541; para [0155]; Fig. 5C).
However, in a similar art, Todd discloses medical suction apparatus. As illustrated in Fig. 4, the apparatus has four main walls forming quadrants that each have a port and a fluid pathway.  There is a first, second, third, and fourth fluid pathway. The third fluid pathway within the enclosed space is in fluid communication with a central aperture and a tubing 20 that stretches from the suction source 14 to the backing plate 16 to the aperture).  
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Allen such that the device comprises a second wall between the inner surface of the first layer and the inner surface of the second layer to form a third fluid pathway within the enclosed space in fluid communication with the aperture as taught by Todd to increase the number of fluid pathways.
Regarding claim 27, dependent from claim 26 (as modified above), Allen teaches the claim limitation wherein the port (connector 550, Fig. 5C, para [0163]) comprises a first port (connection to spacer layer; alternatively the conduit, connector 550, may include holes at its end each hole being a port as described in para [0168] and illustrated in Fig. 5C and Fig. 8A-8B) coupled to the first fluid pathway and adapted to be fluidly coupled to a source of negative pressure (para [0149]-[0150] teach a port coupled to a fluid pathway that is fluidly coupled to a source of negative pressure).  
Regarding claim 28, dependent from claim 27 (as modified above), Allen discloses the claim limitation wherein the port connector 550, Fig. 5C, para [0163]) further comprises a second port (connector 550, may include holes at its end each hole being a port as described in para [0168] and illustrated in Fig. 5C and Fig. 8A-8B as having three holes or ports) coupled to the second fluid pathway and a third port (connector 550, may include holes at its end each hole being a port as described in para [0168] and illustrated in Fig. 5C and Fig. 8A-8B as having three holes or ports).  
Allen is silent regarding the claim limitation wherein the third port is coupled to the third fluid pathway, wherein both the second port and the third port are adapted to be fluidly coupled to a pressure sensor. 
Kagan teaches the fluid pathway of membrane 570 is adapted to be fluidly coupled to a pressure sensor. Para. [0006] states “The system further includes a delivery tube coupled to the membrane.  The delivery tube is operable to deliver the reduced pressure to the tissue-facing surface of the membrane.” Fig. 2 illustrates the groove 284 where the delivery tube may be inserted into the membrane.  Para. [0031], last sentence, states “The sensor may communicate with a processing unit that monitors and controls the reduced pressure that is delivered by the reduced pressure source 110.”
It would have been obvious to a person of ordinary skill in the art before the effective filling date to modify Allen with the sensor arrangement of Kagan in order to control reduced pressure
Kagan and Allen do not teach a third port coupled to the third fluid pathway.
However, in a similar art, Todd discloses medical suction apparatus. As illustrated in Fig. 4, the apparatus has four main walls forming quadrants that each have a port and a fluid pathway.  There is a first, second, third, and fourth fluid pathway. The third fluid pathway within the enclosed space is in fluid communication with a central aperture and a tubing 20 that stretches from the suction source 14 to the backing plate 16 to the aperture).  
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Allen such that the third port is coupled to the third fluid pathway created by walls as taught by Todd to increase the number of fluid pathways and wherein both the second port and the third port are adapted to be fluidly coupled to a pressure sensor for the purpose of regulating negative pressure by use of a pressure sensor to maintain pressure in a therapeutic range to enhance wound healing.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Skiba (US 2016/0059009) discloses a blister top layer for wound therapy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAI H WENG/Examiner, Art Unit 3781